--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
AMENDMENT TO
 
PURCHASE AGREEMENT




THIS AMENDMENT, dated effective as of October 16, 2013, is between DANIEL K.
DONKEL (“Donkel”) and SAMUEL H. CADE (“Cade”)(hereinafter collectively referred
to as "Sellers"); POLAR PETROLEUM (AK) CORP., an Alaska corporation (hereinafter
called "Buyer") and DONKEL OIL & GAS, LLC, a Colorado limited liability company
(hereinafter called “DOG LLC”). Terms as used herein shall have the meaning as
defined in that certain Purchase Agreement effective as of October 30, 2012
between the Sellers, the Buyer and DOB LLC.
 
Recitals


1.           Pursuant to the terms of a Purchase Agreement effective as of
October 30, 2012, the Sellers sold to the Buyer, and the Buyer purchased from
the Sellers, the  Issued Leases and the Un-Issued Leases (collectively referred
to as the “Leases”) as described and identified in the said Purchase Agreement;


2.           Under the terms of the Purchase Agreement and the Buyer Note, an
installment payment was due on July 31, 2013 from the Buyer to the Sellers. The
Buyer has been unable to make this installment payment;


3.           The Buyer has requested an extension to make the installment
payment due on July 31, 2013 and the installment payment due on October 31,
2013, but the Buyer and Seller have not been able to reach agreement on terms
for such an extension;


4.           The Sellers are willing to extend, until December 2, 2013, and the
Buyer desires to extend, until December 2, 2013, the delinquent installment due
on July 31, 2013 and the next installment due on October 31, 2013 provided,
however, that the entire unpaid principal amount due under the Buyer Note shall
be accelerated and be due and payable, together with accrued interest thereon,
on December 2, 2013, all as provided for under the terms and conditions set
forth in this Amendment.


IN CONSIDERATION of the above recitals and of the benefits to be derived by each
of the parties to this Agreement, it is hereby agreed as follows:


Amendment to Agreement


1.           Agreement to Extend Payment Due on Buyer Note.:  Subject to the
terms and conditions as set forth in this Amendment and Buyer’s immediate
payment of a $12,500 non-refundable extension fee, the Seller hereby extends,
until December 2, 2013, the payment of installment amounts otherwise due and
payable on July 31, 2013 and on October 31, 2013 under the Buyer Note. On
December 2, 2013, the Buyer covenants and agrees that it shall then be obligated
to pay, and shall pay in full, to the Sellers the entire outstanding principal
balance due and owing under the Buyer Note, together with all accrued interest
due thereon, in the total sum of $865,229.16, which amount consists of the
following:


(a)  
$850,000 in unpaid principal currently due and owing on the Buyer Note; and



(b)  
$1,062.50 in accrued interest at the normal interest rate due on the Buyer Note
during the period from May 1, 2013 to September 30, 2013; and



(c)  
$14,166.66 in accrued interest at the 10% default rate due on the Buyer Note
during the period from October 1, 2013 to November 30, 2013.



 
1

--------------------------------------------------------------------------------

 
           The Buyer shall pay both the non-refundable extension fee
($12,500.00) and the entire outstanding principal and accrued interest due and
owing under the Buyer Note ($865,229.16) by wire transfer of immediately
available funds to such account(s) and in accordance with wire transfer
instructions provided herein, with said amounts being allocated between and
among the Sellers as follows:


Amount Due on
Extension Fee                       Buyer Note   


(i)           Samuel H.
Cade:                 $   9,375.00                        $  648,921.87
(ii)           Daniel K.
Donkel:             $   3,125.00                        $  216,307.29
$ 12,500.00                        $  865,229.16
 
The Sellers hereby authorize that the foregoing payment shall be made pursuant
to the following wire transfer instructions:


Bank: name:                        First Citizens Bank
701 17th Street
Denver, Colorado 80202
ABA Routing No.:             102089644
Account Name:                  Allen & Vellone, P.C. COLTF Trust Account
For credit to account no. 009560162789
EIN: 84-1252288


2.           Agreement to Execute New Lease Assignments to be Held in Escrow.


(a)           As collateral and security for its performance under the terms of
the Agreement effective as of October 30, 2012, as amended hereby, the Buyer did
earlier execute, acknowledge (where applicable) and deliver to Allen & Vellone,
P.C., as escrow agent under that certain Document Escrow Agreement dated
effective as of October 30, 2012,  as amended by the parties, four (4) new
copies of an Assignment (in an approved Assignment form) whereby the Buyer shall
re-assign and re-convey to the Sellers one hundred percent (100%) of the record
title in and to State of Alaska Oil and Gas Lease ADLs 390939, 391544 and
391545, subject to the reservation to Sellers (in the proportions of twenty five
percent (25%) to Donkel and seventy five percent (75%) to Cade), an overriding
royalty equal to four percent (4%) of 8/8ths free and clear of all costs and
expenses of production.
.
(b)           In intervals of no more than every 75 days until the Buyer Note is
fully paid, the Buyer agrees to execute, acknowledge (where applicable) and
deliver to, or cause to be executed, acknowledged (where applicable) and
delivered to, Allen & Vellone, P.C., as escrow agent under the Document Escrow
Agreement dated October 30, 2012, as amended by the parties, four (4) copies of
new, replacement Assignments as referenced in subsection (a) above. The new
Assignments shall replace the last set of Assignments executed and delivered
pursuant to this section. The parties acknowledge and agree that this provision
is intended to insure that Assignments held in escrow are always in current
approved form and that the Assignments have been executed by Buyer within the
last 90 days in compliance with applicable Alaska Division of Oil & Gas policies
and procedures. In the event that Buyer fails to timely deliver to the Sellers
the appropriate new Assignments as required under this subsection, Buyer shall
be obligated to pay Sellers, as liquidated damages, $100.00 per day for each day
the Buyer is obligated but fails to execute and deliver the required
assignments. The foregoing per day amount payable to Sellers shall be considered
liquidated damages by the parties as it is agreed that actual damages to Sellers
for Buyer’s failure to execute and deliver the assignment are difficult to
ascertain with certainty and that the payment provided herein is a reasonable
estimate of such damages.


(c)           On or before November 19, 2013, the Buyer shall execute,
acknowledge and deliver to Allen & Vellone, P.C., as escrow agent, a new set of
four (4) replacement Assignments as referenced in subsection (a) above. If the
new replacement Assignments are not executed, acknowledged and delivered to
Allen & Vellone, P.C. on or before November 19, 2013, then Buyer and Sellers
hereby jointly authorize the release and delivery to the Sellers of the
Assignments currently held by Allen & Vellone, P.C. under the terms of the
Document Escrow Agreement dated October 30, 2012, as amended by the parties. The
release of the subject Assignments allows the Sellers the opportunity to execute
and acknowledge the subject Assignments for potential use if, and only if, the
Buyer fails to make the payment due and owing on December 2, 2013 as provided
for in Section 1 above.
 
 
2

--------------------------------------------------------------------------------

 
 3.           Other Agreements..


(a)           The Sellers hereby acknowledge that the $12,500 non-refundable
extension fee has been paid by Buyer and has been received in the Allen &
Vellone, P.C. Trust Account as required under the terms of Section 1 above.


(b)           The extension in payment as provided for in this Amendment shall
not be interpreted or construed as granting Buyer any right to any further or
additional extension in time to make any payment due and owing under the terms
of the Buyer Note, unless and until separately agreed to in writing by the
parties hereto. The Buyer acknowledges and agrees that, in accordance with the
terms of Section 1 above, the entire amount due and owing under the Buyer Note
is due and payable in full on December 2, 2013.


(c)           All of the parties hereto shall, without further consideration,
execute, acknowledge and deliver such other documents and instruments and take
such other action as may be necessary to carry out their obligations under the
Agreement, as amended herein.
 
 4.           Miscellaneous:


(a)           Governing Law.  This Amendment and all instruments executed in
accordance with it shall be governed by and interpreted in accordance with the
laws of the State of Alaska, without regard to conflict of law rules that would
direct application of the laws of another jurisdiction.


(b)           Entire Agreement.  This Amendment constitutes the entire agreement
between the parties concerning the subject matter hereof and supersedes all
prior agreements, understandings, negotiations and discussions, whether oral or
written, of the parties.  No supplement, amendment, alteration, modification,
waiver or termination of this Amendment shall be binding unless executed in
writing by the parties hereto.


(c)           Continuing Effect of Purchase Agreement.. The terms and provisions
of the Purchase Agreement shall continue to be in full force and effect, except
as may be modified and amended as set forth in this Amendment.


(d)           Conflict.  In the event of any conflict in the terms of this
Amendment with the terms of the Purchase Agreement, the terms of this Amendment
shall govern and control.


(e)           Joint Preparation.  This Amendment shall be deemed for all
purposes to have been prepared through the joint efforts of the parties hereto
and shall not be construed for or against one party or any other party as a
result of the preparation, submittal, drafting, execution or other event of
negotiation hereof.


 (f)           Counterpart Execution.  For the sake of simplicity in execution,
this Amendment may be executed by original or telefax signature in any number of
counterparts, each of which shall be deemed an original hereof.  All
counterparts of this Agreement which are executed by telefax signature shall be
valid and binding as original signatures for all purposes (evidentiary or
otherwise).






[Signatures on following page]


 
 
 
3

--------------------------------------------------------------------------------

 
 
 
EXECUTED as of the respective acknowledgment dates of the signatory parties;
effective as of the date first above mentioned.






_______________________________________
DANIEL K. DONKEL






_______________________________________
SAMUEL H. CADE


SELLERS


POLAR PETROLEUM (AK) CORP.






By_____________________________________
Daniel Walker, President


BUYER


DONKEL OIL & GAS, LLC






By______________________________________
Daniel K. Donkel, Manager


DOG LLC
 
 
 
 
4


--------------------------------------------------------------------------------